VICKY CHAO, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 510, 2008
Supreme Court of Delaware.
Submitted: April 22, 2009.
Decided: April 23, 2009.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
Randy J. Holland, Justice
This 23rd day of April 2009, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision dated June 19, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.